DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of the invention of Group I, claims 1-7, in the reply filed on 09/02/2021 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 08/08/2019, 10/17/2019, 02/01/2021, 04/16/2021 and 06/17/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limiting significance of the expression “used in injection molding” is unclear. The claim is directed to an article (shaping material) and it is not apparent whether said expression is intended to imply structural or functional limitations in addition to the material limitations recited in parent claim 1, or is merely a non-limiting statement of intended use.  If the latter is in fact the case, claim 3 would be a substantial duplicate in violation of 37 CFR 1.75(b).  Clarification at least by way of explanation is required.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2002020464 (hereinafter, ‘JP ‘464’).
	Regarding Claims 1 and 2, JP ‘464 describes a shaping material (molded article) comprising a hydrogenated (hydride) dicyclopentadiene ring-opened polymer [for claim 2] having a melting point of 200oC or higher, viz. 272oC, see paragraphs [0100]-[0101] (Example 2).  Although silent as to chlorobenzene-soluble components in the shaping material, Example 2 nonetheless states that the molded product was annealed at 210oC for 30 minutes (para [0101]).  The annealing conditions fall within the scope of the purification step used to produce the instant shaping material, i.e., a temperature range not lower than 140oC and not higher than 300oC for not less than 0.5 hours (cf., Spec., para [0015]).  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden here is therefore shifted to applicants to prove that the content of chlorobenzene-soluble components properties used to define the shaped material of the instant invention would not be present in the shaped material produced under identical time/temperature treating conditions as disclosed by JP ‘464.
	Regarding Claims 3 and 4, Example 2 of JP ‘464 further discloses the shaping material of claim 1 used in injection molding to obtain a resin shaped product (see para [0101]).

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyazawa et al (US 2017/0301473 A1; hereinafter, ‘Miyazawa’).  
Regarding Claims 1, 2 and 4, Miyazawa describes a shaping material (dielectric resin film) comprising a hydrogenated dicyclopentadiene ring-opened polymer [for claim 2] having a melting point of 200oC or higher, viz. 262oC, see paragraphs [0166]-[0177] (Production Examples 2-3). The dielectric film is obtained by subjecting an unstretched resin film to a stretching ratio of 1.5 x 1.5 while heating at 230oC for 100 minutes, see paragraph [0184] (Example 5).  While silent as to chlorobenzene-soluble components in the shaping material, Example 5 nonetheless describes treating the hydrogenated dicyclopentadiene ring-opened polymer under time/temperature conditions well within the scope of the purification step used to produce the instant shaping material, i.e., a temperature range not lower than 140oC and not higher than 300oC for not less than 0.5 hours (cf., Spec., para [0015]).  Thus, as per Best, supra, the burden properly shifts to applicants to prove that the content of chlorobenzene-soluble components properties used to define the shaped material of the instant invention would not be present in the shaped material produced under identical time/temperature treating conditions as disclosed by Miyazawa.   
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘464 in combination with Minami et al (US 6544610 B2).
	Regarding Claims 5 and 6, JP ‘464 discloses (implicitly) a shaped material according to claim 1 as discussed above.  JP ‘464 does not directly disclose a cosmetic container or a semiconductor container that is a shaped item of the shaping material according to claim 1.  However, JP ‘484 does generally 
	Regarding Claim 7, the combined disclosures of JP ‘464 and Minami et al render obvious a semiconductor container according to claim 6 as discussed above.  Neither reference directly discloses the semiconductor container having a degree of crystallinity of 10% or more as claimed.  Nevertheless, JP ‘464 in Example 2 describes a hydrogenated (hydride) dicyclopentadiene ring-opened polymer having the same melting point (272oC) as the resin of applicants’ Example (F) (cf., Spec., para [0130], Table 3) and which is subjected to conditions of time and temperature within the scope of the purification step used to produce the instant shaping material.  Given the identity of melting point and correspondence in treatment conditions, the Examiner has a plausible basis to infer that the resultant molded article will See, In re Fitzgerald et al, 205 USPQ 594, 596 (CCPA 1980) and MPEP 2112-2112.02.  

Conclusion
	No claims are in condition for allowance at this time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/09-30-21